         Case 1:02-cv-08881-JPO Document 237 Filed 01/09/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SILVERCREEK MANAGEMENT, INC., et al.,

                               Plaintiffs,                             Civil Action No.
                                                                       02-cv-08881-JPO
         v.

 CITIGROUP, INC., et al.,

                               Defendants.



                AGREED MOTION FOR EXPEDITED CONSIDERATION OF,
              AND FOR ENTRY OF, ORDER OF DISMISSAL WITH PREJUDICE
                  OF THE FINANCIAL INSTITUTIONS AND BAR ORDER


        WHEREAS, Plaintiffs Silvercreek Management, Inc., Silvercreek Limited Partnership,

Silvercreek II Limited, OIP Limited, and Pebble Limited Partnership (“Silvercreek”), and

Defendants Merrill Lynch & Co., Inc., Credit Suisse First Boston (USA), Inc. (n/k/a Credit Suisse

(USA), Inc.), Credit Suisse First Boston LLC (n/k/a Credit Suisse Securities (USA) LLC), and

Pershing LLC (f/k/a Donaldson, Lufkin & Jenrette Securities Corporation) and Deutsche Bank

Alex. Brown Inc. (n/k/a Deutsche Bank Securities Inc.) and Deutsche Bank AG (collectively, the

“Financial Institutions”) have entered into Settlement Agreements and Mutual Releases (the

“Agreements”), dated as of December 28, 2018, settling all claims against the Financial

Institutions in the above-captioned Action;

        WHEREAS the provisions of the Agreements require Silvercreek and the Financial

Institutions to apply to the Court for a bar order to be entered as a final judgment as to the Financial

Institutions under Rule 54(b) of the Federal Rules of Civil Procedure; and

        WHEREAS the Financial Institutions have filed an answer and moved for summary

judgment in this Action, so that Federal Rule of Civil Procedure 41(a)(2) applies;
         Case 1:02-cv-08881-JPO Document 237 Filed 01/09/19 Page 2 of 3




       NOW THEREFORE, Silvercreek and the Financial Institutions respectfully request that

the Court enter the attached Proposed Order of Final Judgment and Dismissal as to the Financial

Institutions and Bar Order, which is also being submitted to the Court’s proposed order email

address. Silvercreek and the Financial Institutions also seek expedited consideration of the entry

of the attached Proposed Order of Final Judgment and Dismissal as to the Financial Institutions

and Bar Order so that the settlement between Silvercreek and the Financial Institutions may

promptly be effectuated.

Date: January 9, 2019                        Respectfully submitted,

                                             SPERLING & SLATER, P.C.

                                             By: /s/ Scott F. Hessell
                                                    Bruce S. Sperling (pro hac vice)
                                                    Eugene F. Frett (pro hac vice)
                                                    Scott F. Hessell (pro hac vice)
                                                    55 West Monroe, Suite 3200
                                                    Chicago, IL 60603
                                                    Telephone: 312-641-3200

                                             Attorneys for Plaintiffs Silvercreek Management,
                                             Inc., Silvercreek Limited Partnership, Silvercreek II
                                             Limited, OIP Limited, Pebble Limited Partnership

                                              CRAVATH, SWAINE & MOORE LLP

                                              By: /s/ Richard W. Clary
                                                     Richard W. Clary
                                                     Worldwide Plaza
                                                     825 Eighth Avenue
                                                     New York, New York 10019
                                                     Telephone: 212-474-1000
                                                     Facsimile: 212-474-3700

                                              Attorneys for Credit Suisse First Boston (USA), Inc.(n/k/a
                                              Credit Suisse (USA), Inc.), Credit Suisse First Boston LLC
                                              (n/k/a Credit Suisse Securities (USA) LLC), and Pershing
                                              LLC (f/k/a Donaldson, Lufkin & Jenrette Securities
                                              Corporation)


                                               -2-
Case 1:02-cv-08881-JPO Document 237 Filed 01/09/19 Page 3 of 3



                            SHEARMAN & STERLING LLP


                            By: /s/ Adam S. Hakki
                                  Adam S. Hakki
                                  Daniel Lewis
                                  Mary C. Pennisi
                                  599 Lexington Avenue
                                  New York, New York 10022
                                  Telephone: 212-848-4000
                                  Facsimile: 212-848-7179

                            Attorneys for Defendants Merrill Lynch & Co., Inc.

                           WHITE & CASE LLP

                           By: /s/ Owen C. Pell
                                    Owen C. Pell
                                    Scott E. Hershman
                                    Joshua D. Weedman
                                    Jacqueline L. Chung
                                    1221 Avenue of the Americas
                                    New York, NY 10020-1095
                                    Telephone: 212-819-8200
                                    Facsimile: 212-354-8113

                            Attorneys for Defendants Deutsche Bank Alex. Brown Inc.
                            (n/k/a Deutsche Bank Securities Inc.) and Deutsche Bank
                            AG




                             -3-
